UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1457


ALFRED G. GAGE,

                  Plaintiff - Appellant,

          v.

GOLDEN CORRAL CORPORATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-cv-00132-F)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred G. Gage, Appellant Pro Se.      David L. Woodard, POYNER
SPRUILL LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfred    G.    Gage       appeals   the   district    court’s     order

granting summary judgment to the Defendant and dismissing his

civil    action    alleging       employment      discrimination.         We     have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                    Gage v.

Golden   Corral     Corp.,       No.   5:13-cv-00132-F       (E.D.N.C.    Apr.   10,

2014).     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented    in   the   materials

before   this     court    and    argument     would   not   aid   the   decisional

process.



                                                                           AFFIRMED




                                           2